Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Garred on March 18th, 2021.

The application has been amended as follows: 

In Claim 6:
	Line 7 “crashing” has been changed to “crushing”
	Line 13 “mixing a reformer to the incineration ash to prevent palletization thereof before the incineration ash is crushed or/and classified;” has been inserted after “”the specific gravity sorting;”

Claim 8 has been canceled 

In Claim 10:
	Line 2 “claim 8” has been changed to “claim 6”

In Claim 21:
	Line 6 “crashing” has been changed to “crushing”

In Claim 22:


In Claim 23:
	Line 6 “crashing” has been changed to “crushing”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929.  The examiner can normally be reached on Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571)272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3655